ELLIS, Judge.
In this suit, Baton Rouge Coca-Cola Bottling Company, Ltd., seeks an injunction to prevent General Truck Drivers, Warehouse-men and Helpers Local Union No. 5, Affiliated with International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, from indulging in certain allegedly illegal picketing practices. A temporary restraining order was issued, and, after a hearing, a judgment granting a preliminary injunction was signed. Local No. 5 has appealed.
During the trial, plaintiff’s witnesses testified to numerous incidents of harassment by the use of obscenities; spitting on persons crossing the picket line, or on their vehicles; obstructing the passage into the Coca-Cola plant, and other similar acts. Defendant’s witnesses, who were among the pickets, testified that no such acts took place, except for some exchanges of obscenities between strikers and workers.
The trial judge found as a fact that the various acts of harassment had indeed occurred, and granted the injunctive relief prayed for.
In this court, the main thrust of defendant’s argument is that the trial court erred in failing to follow the provisions of R.S. 23:841 et seq., the Little Norris-La Guardia Act, particularly R.S. 23:844. It is now settled that these statutes “do not apply where injunctive relief is sought to prevent acts or threats of violence, intimidation or coercion to the extent that the public’s health, safety or general welfare is at stake.” Good Hope Refineries v. Oil, Chemical, Etc., 386 So.2d 378 (La.App. 4th Cir., 1980); Douglas Public Service Corp. v. Gaspard, 225 La. 972, 74 So.2d 182 (1954); Godchaux Sugars v. Chaisson, 227 La. 146, 78 So.2d 673 (1955).
In this case, the findings of the trial court that the picketing was not peaceful, and that there were threats, violence and intimidation by the picketers, are clearly substantiated by the record. We agree with the trial judge that his authority to enjoin such conduct is not restricted by the provisions of R.S. 23:841 et seq. The judgment herein rendered forbids the defendant from engaging in the illegal picketing practices which had been carried on by its members, and reasonably restricts the picketing to legal methods not calculated to interfere with public safety and general welfare. We find no abuse of the discretion of the trial judge in so acting.
Finally, the defendant complains that the bond of $2,500.00 set by the trial judge for the preliminary injunction is too small. *582The record, however, contains no evidence which might indicate this to be the case. We therefore find no abuse of discretion by the trial judge in this respect.
The judgment appealed from is affirmed, at defendant’s cost.
Affirmed.